Title: 22d.
From: Adams, John Quincy
To: 


       Mr. and Mrs. Allen, and Eliza, stopp’d here on their way to Kittery, at about half after 8. I was not up. I cannot study in the morning, because there is always so much stirring; but when every body else in the house is in bed, I have nothing to interrupt me, so that I seldom retire before 1 in the morning, and rise, between 8 and 9. I have endeavoured to sleep less but have not been able.
       The weather mild all day. Looks something like rain; which would make very bad travelling, and the Town less lively: Finished the second Volume of the Essay upon the human Understanding. There is much said in the latter end of the Book, concerning the real essence of things. He may be right in his conjectures, but I know not how far upon those Principles, Pyrrhonism, might be carried; and perhaps, it is not a question of great Consequence, whether we know the real essence of things or not.
      